Citation Nr: 0511166	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  98-17 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
with ataxia, claimed as due to Agent Orange exposure or as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran in this case served on active duty from January 
1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO).  
In that decision the RO denied service connection for chronic 
peripheral neuropathy with ataxia.  The veteran perfected an 
appeal for this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The preponderance of the evidence of record does not 
establish an etiological relationship between the veteran's 
current peripheral neuropathy and service or a service-
connected disability.  

3.  The veteran has not been shown to have developed acute or 
subacute peripheral neuropathy within one year following the 
last date of herbicide exposure in service.

4.  The veteran has not been shown to have developed chronic 
peripheral neuropathy within one year following discharge 
from service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy with ataxia was not incurred or 
aggravated in service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2003); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309

2.  Peripheral neuropathy with ataxia is not due to, 
proximately the result of, or aggravated by a service 
connected disability.  38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in July 2001 and March 2003 
by informing him of the provisions of the VCAA and the 
specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
to advise VA of or submit any evidence that was relevant to 
his claim.  In response to the RO's notification of what was 
needed to substantiate his claim for service connection the 
veteran submitted a March 2003 letter indicating the RO that 
all relevant records were in the RO's possession.  
 
The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  In these documents the RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on the veteran's behalf, and any evidence identified by 
the veteran that the RO was unable to obtain.  
 
Although the July 2001 notice was sent following the October 
1997 decision, the veteran has had more than a three years 
following the initial notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the July 
2001 and March 2003 notices, the RO obtained additional 
evidence, and based on that additional evidence the RO re-
adjudicated the substantive merits of the veteran's claim in 
a August 2004 supplemental statement of the case.  In re-
adjudicating the claim the RO considered all the evidence of 
record and applied the benefit-of-the doubt standard of 
proof.  In resolving his appeal the Board will also consider 
all the evidence now of record, and apply the same standard 
of proof.  For these reasons the Board finds that the veteran 
has not been prejudiced by having been notified of the 
evidence needed to substantiate his claim following the RO's 
October 1997 unfavorable decision, and that VA has fulfilled 
its obligation to inform him of the evidence needed to 
substantiate his claim.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (prejudice is not shown if the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question being considered and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing); VAOPGCPREC 7-04.  
 
In general, the statute and regulation also provide that VA 
will also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 C.F.R. § 3.159(c) (2003).  
The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  

Factual Background

The veteran's service medical records reveal no complaints or 
findings consistent with peripheral neuropathy.  The 
veteran's separation examination showed clinically normal 
lower extremities, as well as a normal neurological 
examination.

The veteran was admitted to a VA medical center from June 
1989 to July 1989 for alcohol dependence.  Physical 
examination revealed that he had had a rash on both legs and 
also on the face.  Diagnostic tests did not reveal any 
abnormalities of the lower extremities.  The veteran had no 
complaints of imbalance at that time.  Diagnoses included 
alcohol dependence, malnourishment, iron deficiency anemia, 
and dermatitis.

VA medical records from October 1996 to January 1997 indicate 
he was treated for peripheral neuropathy.  An October 1996 
treatment record reveals the veteran reported progressive 
gait imbalance for two years.  He also indicated that he 
suffered from weakness in his feet and hands.  He stated he 
did not suffer from dizziness or vertigo.  Physical 
examination revealed that the veteran had a mildly ataxic 
stance and gait.  The examiner noted that the etiology of the 
veteran's sensory peripheral neuropathy was unknown, but 
probably was related to alcohol abuse. 

A January 1997 outpatient treatment record indicates that the 
veteran reported having a problem with balance for three 
years and he had daily problems with balance.  He also 
complained of numbness in the left leg when he was stationary 
for a prolonged amount of time.  Diagnostic tests revealed 
that the veteran's symptoms were consistent with axonal 
polyneuropathy, which was consistent with his history of 
alcohol use.  

Outpatient treatment reports from January to July 1997 
indicate the veteran complained of peripheral neuropathy.  He 
reported using a cane to keep his balance and felt he went 
numb when urinating.  

Associated with the veteran's claims file are Social Security 
Administration (SSA) records and decision from December 2001. 
The veteran was granted disability insurance benefits for the 
period from January 1996 to December 1997 because he did not 
retain the residual functional capacity to perform even 
sedentary work.  He could not lift or carry even ten pounds, 
stand or walk for two hours, nor sit for six hours in an 
eight-hour workday due to peripheral neuropathy, ataxia and 
depression.  

Included with the SSA records were VA outpatient treatment 
reports and private medical reports.  Records from the VA 
medical center from October 1996 indicate the veteran was 
treated for peripheral neuropathy.  The examiner noted that 
the veteran's peripheral neuropathy was most likely a 
nutritional problem.

In a May 1998 private medical report the veteran reported 
having progressive ataxia, peripheral neuropathy, and spasm 
in the stomach muscles and limbs for more than six years in 
duration.  He reported that this condition had been 
progressively worsening and that his conditions were related 
to Agent Orange exposure during the Vietnam War.  Physical 
examination revealed that he walked with a wide-based ataxic 
gait, using one cane and walking near the wall.  The 
veteran's symptoms were diagnosed as peripheral neuropathy 
and ataxia.  The examiner noted the veteran's conditions were 
related to Agent Orange exposure.  

Also included in the veteran's SSA records is a May 2000 
medical examination.  At that time the veteran reported 
suffering from peripheral neuropathy and that his distal legs 
were numb.  He indicated that occasionally his entire legs 
were numb.  He stated that he began having balance problems 
in 1996.  The relevant diagnosis was ataxia.  

In a February 2002 statement the veteran indicated that 
during his September 1970 exit examination he and the 
examiner discussed the wounds in his legs.  He reported that 
the examiner indicated the symptoms in his legs were 
associated with the lingering effects of the shrapnel wound.  
He indicated these finding were recorded at the time of the 
separation examination.  The veteran further stated that 
since the wounds were over two years old at the time of 
separation, he did not think they should be attributed to the 
shrapnel injuries.  He asserted that the peripheral 
neuropathy "surfaced and then abated in the manner that 
Agent Orange induced peripheral neuropathy does."  

During a March 2003 VA diabetes mellitus examination the 
veteran reported a history of peripheral neuropathy since 
1997.  Physical examination revealed a normal gait, and he 
ambulated without assistance.  There was decreased sensation 
in the distal third area.  Peripheral pulses were present. 

In November 2003 and May 2004 letters, the veteran asserted 
that the peripheral neuropathy was either caused by Agent 
Orange exposure or was aggravated by his diabetes.  

The veteran's outpatient treatment records from December 2002 
to August 2004 indicate he was treated for alcohol related 
peripheral neuropathy.  Specifically in February 2004, the 
veteran underwent a motor nerve study, sensory nerve study 
and EMG.  The results of the study indicated that he had 
moderate to severe primary axonal sensorimotor peripheral 
polyneuropathy.  

In a December 2004 letter the veteran indicated that his 
symptoms of peripheral neuropathy were erroneously attributed 
to minor shrapnel wounds received in early 1968.  He also 
asserted that his peripheral neuropathy was aggravated by 
diabetes mellitus because all other causes have been 
eliminated.  
	
Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic diseases, including organic neurological 
disorders, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

When a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  For 
example, acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within one 
year after the last date on which the veteran was exposed to 
an herbicide agent during active service to warrant service 
connection under the Agent Orange presumptive provisions.  
See 38 C.F.R. § 3.307(a)(6)(ii).

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 68 
Fed. Reg. 27,630 (May 20, 2003).  The United States Court of 
Appeals for the Federal Circuit has held, however, that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725 (1984), 
does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service 
connection are met
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2003).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.

Analysis

The veteran contends that his peripheral neuropathy resulted 
from Agent Orange exposure.  However, the Board notes that 
the veteran has not been diagnosed with acute or subacute 
peripheral neuropathy, nor was such a condition shown within 
one year of the last date on which the veteran was exposed to 
an herbicide agent.  The evidence reveals that the veteran 
served in Vietnam until December 1970, and thus is presumed 
to have been last exposed to herbicides in that month.  The 
first evidence of peripheral neuropathy is in 1996, many 
years after his last presumed exposure to herbicides.  
Furthermore, the veteran has been diagnosed with chronic 
peripheral neuropathy, which the Secretary has determined in 
not linked to herbicide exposure.  See 68 Fed. Reg. at 
27,636-27,637.  Thus, there is no basis for a grant of 
service connection under 38 C.F.R. §§ 3.307(a)(6)(iii) and 
3.309(e).  Furthermore, the Board notes that as the veteran's 
peripheral neuropathy was not shown within one year following 
discharge from service, the presumptive provisions relating 
to chronic conditions are also not for application.  
38 C.F.R. § 3.309(a). 

Pursuant to Combee, supra, however, the veteran can still 
establish service connection on a direct basis.  The Board 
observes that the veteran's service medical records reveal no 
complaints or findings of peripheral neuropathy in service, 
and his separation examination revealed normal extremities 
and neurological system.  The first mention of peripheral 
neuropathy was in 1996, approximately 26 years after his 
discharge from service. 

The Board notes that a May 1998 private medical report 
indicated that the veteran's disorders were due to exposure 
to Agent Orange.  This report was obtained for purposes of a 
state disability determination.  However, review of the 
record reveals that this opinion is based on the veteran's 
own representations as to the etiology of his disorder.  In 
the history portion of that report the examiner stated 
"[h]is condition has been progressively worsening and he was 
diagnosed to be related to the Agent Orange exposure during 
the Vietnam War."  In this regard, there is no other medical 
evidence of record indicating that his peripheral neuropathy 
is related to Agent Orange, including the multiple VA 
treatment records, which actually link the peripheral 
neuropathy to alcohol abuse.  Furthermore, the physician 
referenced no medical studies to support such a conclusion. 

In accordance with section 3 of the Agent Orange Act of 1991, 
Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into 
an agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure.  Congress mandated that NAS determine, to the 
extent possible: (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, taking into account the strength of the scientific 
evidence and the appropriateness of the methods used to 
detect the association; (2) the increased risk of disease 
among individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
Based on the results of that review, the Secretary then 
determines, based on sound medical and scientific evidence, 
whether a positive association exists between exposure to 
Agent Orange and a disease.  A positive association will be 
found to exist if the credible evidence for the association 
is equal to or outweighs the credible evidence against the 
association.  The Secretary then publishes regulations 
establishing presumptive service connection for that 
disease.  If the Secretary determines that a presumption of 
service connection is not warranted, he publishes a notice 
of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of the NAS 
reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).

Based on the provisions outlined above, the Secretary has 
determined that there is no positive association between 
herbicide exposure and the development of peripheral 
neuropathy.  Because the determination made by the Secretary 
is based on an analysis by the NAS of the scientific 
literature pertaining to herbicide exposure and the 
development of disease, which is published in the Federal 
Register, that finding is highly probative.  The private 
physician did not provide any scientific studies in support 
of his opinion that there was a relationship between Agent 
Orange exposure and the development of chronic peripheral 
neuropathy.  Because he did not provide any support for his 
opinion, his opinion is of low probative value.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for his opinion 
goes to the weight and credibility of the evidence).  

The Board finds, therefore, that the preponderance of the 
competent and probative evidence shows that a positive 
association does not exist between Agent Orange exposure and 
the veteran's development of chronic peripheral neuropathy, 
nor is there any other basis to establish service connection 
on a direct basis.

The veteran has also contended that his peripheral neuropathy 
of the lower extremities is due to or aggravated by his 
service-connected diabetes mellitus. 
In this regard, the evidence reveals that the veteran's 
peripheral neuropathy was first shown in 1996, well prior to 
the diagnosis of diabetes in 2002.  Thus, the evidence fails 
to show that the veteran's diabetes caused his peripheral 
neuropathy.  Moreover, a January 1997 report found that the 
veteran suffered from axonal polyneuropathy, which is 
consistent with his history of alcohol use.  Likewise, the 
current outpatient treatment records reveal a diagnosis of 
alcoholic peripheral neuropathy.  None of the medical 
evidence indicates that the veteran's peripheral neuropathy 
is due to his diabetes mellitus, nor does the medical 
evidence indicate this his diabetes has aggravated the 
peripheral neuropathy in any way.  

The veteran has contended through his letters and statements 
that his peripheral neuropathy with ataxia was incurred as a 
result of his exposure to Agent Orange or aggravated as a 
result of his service-connected diabetes mellitus. Although 
he has presented evidence of concurrent treatment for this 
disorder, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
regarding medical causation.  Accordingly, his lay opinion 
does not constitute competent medical evidence for VA 
purposes and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summary, the preponderance of the evidence is against the 
veteran's claim for service connection for peripheral 
neuropathy with ataxia, on a direct, secondary, and 
presumptive basis; thus, his claim must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

The claim of entitlement to service connection for peripheral 
neuropathy with ataxia, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


